
QuickLinks -- Click here to rapidly navigate through this document


EXHIBIT 10.3



CHANGE IN CONTROL AGREEMENT


        THIS CHANGE IN CONTROL AGREEMENT, dated October 30, 2001, is made by and
between Gardenburger Inc., an Oregon corporation (the "Company") and Lorraine A.
Crawford ("Employee").

        WHEREAS, the Board of Directors of the Company considers it essential to
the best interests of the Company to foster the continued employment of key
management personnel; and

        WHEREAS, the Board recognizes that, as is the case with many
publicly-held corporations, the possibility of a Change in Control exists and
that such possibility, and the uncertainty and questions which it may raise
among management, may result in the departure or distraction of management
personnel to the detriment of the Company; and

        WHEREAS, the Board has determined at its meeting of July 13, 1999, that
appropriate steps should be taken to reaffirm and encourage the continued
attention and dedication of members of the Company's management, including the
Employee, to their assigned duties without distraction in the face of
potentially disturbing circumstances arising from the possibility of a Change in
Control;

        NOW, THEREFORE, in consideration of the premises and the mutual
covenants contained herein, the Company and the Employee hereby agree as
follows:

        1.    Term of Agreement. This agreement shall commence on the date
hereof and shall continue in effect through December 31, 2003, provided however,
that if a Change in Control shall have occurred during the term of this
Agreement, this Agreement shall continue in effect for a period of six
(6) months beyond the day in which such Change in Control occurred. This
Agreement shall automatically terminate six months after a Change in Control
unless expressly extended by management.

        2.    Nature of the Agreement. In order to induce the Employee to remain
in the employ of the Company, the Company agrees, under the conditions described
herein, to pay the Employee the severance payments and benefits described
herein. Except as provided in Section 6 hereof, no amount or benefit shall be
payable under this Agreement unless Employee is employed at the time of Change
in Control and there shall have been a termination of the Employee's employment
with the Company following the Change in Control and during the term of this
Agreement. The sole exception to this rule is that benefits will be payable
prior to a Change in Control if Employee has been terminated by the company at
the request of a third party who has taken substantial steps reasonably
calculated to effect a Change in Control. Hence, except in the limited
circumstance set forth above, if a termination of employment occurs prior to a
Change of Control, then no severance and/or other benefits shall be payable to
Employee by the Company under this Agreement.

        3.    Change of Control. For the purpose of this Agreement, a "Change of
Control": shall mean:

        (a)  The acquisition by any individual, entity or group (within the
meaning of Section 13(d)(3) or 14(d)(2) of the Securities Exchange Act of 1934,
as amended (the "Exchange Act")) (a "Person") of beneficial ownership (within
the meaning of Rule 13d-3 promulgated under the Exchange Act) of 20% or more of
either (i) the then outstanding shares of common stock of the Company (the
"Outstanding Company Common Stock") or (ii) the combined voting power of the
then outstanding voting securities of the Company entitled to vote generally in
the election of directors (the "Outstanding Company Voting Securities");
provided, however, that the following acquisitions shall not constitute a Change
of Control: (i) any acquisition directly from the Company (excluding an
acquisition by virtue of the exercise of a conversion privilege), (ii) any
acquisition by the Company, (iii) any acquisition by any employee benefit plan
(or related trust) sponsored or maintained by the Company or any corporation
controlled by the Company or (iv) any acquisition by any corporation pursuant to
a reorganization, merger or consolidation, if, following such reorganization,
merger or consolidation, the conditions described in clauses (i), (ii) and
(iii) of subsection (c) of this Section 3 are satisfied; or

--------------------------------------------------------------------------------

        (b)  Individuals who, as of the date hereof, constitute the Board (the
"Incumbent Board") cease for any reason to constitute at least a majority of the
Board; provided, however, that any individual becoming a director subsequent to
the date hereof whose election, or nomination for election by the Company's
shareholders, was approved by a vote of at least a majority of the directors
then comprising the Incumbent Board shall be considered as though such
individual were a member of the Incumbent Board, but excluding, for this
purpose, any such individual whose initial assumption of office occurs as a
result of either an actual or threatened election contest (as such terms are
used in Rule 14a-11 of Regulation 14A promulgated under the Exchange Act) or
other actual or threatened solicitation of proxies or consents by or on behalf
of a Person other than the Board; or

        (c)  Approval by the shareholders of the Company of a reorganization,
merger or consolidation, in each case, unless, following such reorganization,
merger or consolidation, (i) more than 50% of, respectively, the then
outstanding shares of common stock of the corporation resulting from such
reorganization, merger or consolidation and the combined voting power of the
then outstanding voting securities of such corporation entitled to vote
generally in the election of directors is then beneficially owned, directly or
indirectly, by all or substantially all of the individuals and entities who were
the beneficial owners, respectively, of the Outstanding Company Common Stock and
Outstanding Company Voting Securities immediately prior to such reorganization,
merger or consolidation in substantially the same proportions, as their
ownership, immediately prior to such reorganization, merger or consolidation, of
the Outstanding Company Common Stock and Outstanding Company Voting Securities,
as the case may be, (ii) no Person (excluding the Company, any employee benefit
plan (or related trust) of the Company or such corporation resulting from such
reorganization, merger or consolidation and any Person beneficially owning,
immediately prior to such reorganization, merger or consolidation, directly or
indirectly, 20% or more of the Outstanding Company Common Stock or Outstanding
Voting Securities, as the case may be) beneficially owns, directly or
indirectly, 20% or more of, respectively, the then outstanding shares of common
stock of the corporation resulting from such reorganization, merger or
consolidation or the combined voting power of the then outstanding voting
securities of such corporation entitled to vote generally in the election of
directors and (iii) at least a majority of the members of the board of directors
of the corporation resulting from such reorganization, merger or consolidation
were members of the Incumbent Board at the time of the execution of the initial
agreement providing for such reorganization, merger or consolidation; or

        (d)  Approval by the shareholders of the Company of (i) a complete
liquidation or dissolution of the Company or (ii) the sale or other disposition
of all or substantially all of the assets of the Company, other than to a
corporation, with respect to which following such sale or other disposition,
(A) more than 50% of, respectively, the then outstanding shares of common stock
of such corporation and the combined voting power of the then outstanding voting
securities of such corporation entitled to vote generally in the election of
directors is then beneficially owned, directly or indirectly, by all or
substantially all of the individuals and entities who were the beneficial
owners, respectively, of the Outstanding Company Common Stock and Outstanding
Company Voting Securities immediately prior to such sale or other disposition in
substantially the same proportion as their ownership, immediately prior to such
sale or other disposition, of the Outstanding Company Common Stock and
Outstanding Company Voting Securities, as the case may be, (B) no Person
(excluding the Company and any employee benefit plan (or related trust) of the
Company or such corporation and any Person beneficially owning, immediately
prior to such sale or other disposition, directly or indirectly, 20% or more of
the Outstanding Company Common Stock or Outstanding Company Voting Securities,
as the case may be) beneficially owns, directly or indirectly, 20% or more of,
respectively, the then outstanding shares of common stock or such corporation
and the combined voting power of the then outstanding voting securities of such
corporation entitled to vote generally in the election of directors and (C) at
least a majority of the members of the board of directors of such corporation
were members of the Incumbent

--------------------------------------------------------------------------------




Board at the time of the execution of the initial agreement or action of the
Board providing for such sale or other disposition of assets of the Company.

        Notwithstanding the foregoing, a Change in Control shall not be deemed
to occur in the event of a Management Change in Control. A Management Change in
Control shall mean a Change in Control pursuant to which executive management
(alone or with others) acquires or retains, directly or indirectly, the power to
direct or cause the direction of the management and policies of the company
(whether through the ownership of voting securities, by contract, or otherwise).

        4.    Termination. The Employee's employment with the Company may be
terminated under the following circumstances:

        (a)  Death or Disability. The Employee's employment with the Company
shall terminate upon Employee's death or the occurrence of a disability that
renders him/her unable to perform the essential functions of his/her job with or
without reasonable accommodation.

        (b)  Cause. The Company may terminate the Employee's employment
hereunder for Cause. For purposes of this Agreement, the Company shall have
"Cause" to terminate the Employee's employment with the Company upon the
Employee's:

        (i)    conviction for the commission of a felony;1

1 In the event of Employee's arrest or indictment on felony charges, payments of
severance and other benefits under this Agreement shall be withheld until guilt
or innocence is determined. For the purposes of this Agreement, Employee's
pleading of no lo contendre to a felony charge shall be considered a conviction.

        (ii)  failure to substantially perform his/her duties hereunder after
written warning (Employee shall have at least thirty (30) days after receipt of
first written warning to correct such deficiency or deficiencies);

        (iii)  intentional or grossly negligent conduct that is demonstrably and
significantly injurious to the Company or its affiliates;

        (iv)  self-dealing or diversion of a corporate opportunity to the
detriment of the Company; or

        (v)  violation of a key Company policy (including, but not limited to,
harassment or discrimination or drunkenness or use of unlawful drugs during
normal work hours).

        (c)  Without Cause. Either the Employee or the Company may terminate
Employee's employment with the Company immediately without cause and without
prior notice.

        (d)  Good Reason. The Employee may terminate his employment with the
Company for Good Reason. Good Reason shall mean the occurrence, after a Change
in Control and during the term of this Agreement, (without the Employee's
written consent) of any one of the following acts by the Company, or failures by
the Company to act:

        (i)    a substantial adverse alteration in the nature or status of
Employee's responsibilities as Vice President, Finance; or

        (ii)  any reduction by the Company in the Employee's annual base salary
as in effect immediately prior to the Change in Control or as the same may be
increased from time to time; or

        (iii)  the failure by the Company to pay to Employee any portion of
Employee's current salary or incentive compensation, or to pay to Employee any
portion of an installment of deferred compensation under any deferred
compensation program of the Company, within seven (7) days of the date such
compensation is due; or

        (iv)  (a) the failure by the Company to continue in effect any
compensation plan in which the Employee participates immediately prior to the
Change in Control which is material to the

--------------------------------------------------------------------------------




Employee's total compensation (provided such benefit is not yet earned or an
ongoing benefit program), including but not limited to, as applicable, stock
options, incentive compensation and other plans, unless an equitable arrangement
(embodied in an ongoing substitute or alternative plan) has been made with
respect to such plan; or (b) the failure by the Company to continue the
Employee's participation therein (or in such substitute or alternative plan) on
a basis not materially less favorable, both in terms of the amount or timing of
payment of benefits provided and the level of the Employee's participation
relative to other participants, as existed immediately prior to the Change in
Control; or

        (v)  (a) the failure by the Company to continue to provide the Employee
with benefits substantially similar to those enjoyed by the Employee under any
of the Company's retirement savings, life insurance, medical, health and
accident, or disability plans in which the Employee was participating
immediately prior to the Change in Control, (b) the taking of any action by the
Company which would directly or indirectly materially reduce any of such
benefits or deprive the Employee of any material perquisite or material fringe
benefit enjoyed by the Employee immediately prior to the Change in Control,
provided that no substantially similar fringe benefit or prerequisite has been
provided, or (c) the failure by the Company to provide the Employee with at
least the number of paid vacation days to which the Employee is entitled on the
basis of years of service with the Company in accordance with the provisions of
the original employment offer, or the Company's normal vacation policy in effect
immediately prior to the Change in Control, whichever is more favorable to the
Employee; or

        (vi)  the relocation of the Employee's principal place of employment to
a location more than 35 miles from the Employee's principal place of employment
as of the date hereof or the Company's requiring the Employee to be based
anywhere other than such principal place of employment (or permitted relocation
thereof) except for required travel on the Company's business.

        Not withstanding the foregoing, no event shall constitute "Good Reason"
unless the Employee shall have notified the Company in writing of the conduct
allegedly constituting Good Reason and the Company shall have failed to correct
such conduct within thirty (30) days of the date of its receipt of such written
notice from the Employee. Moreover, unless Employee shall have notified the
Company of the conduct allegedly constituting Good Reason within six months of
the first occurrence of such conduct, then Employee shall have waived his/her
right to claim that such conduct constitutes "Good Reason" under this Agreement.

        5.    Termination Procedure.

        (a)  Notice of Termination. Any termination of the Employee's employment
by the Company or by the Employee (other than termination due to the death of
the Employee) hereof shall be communicated by written Notice of Termination to
the other party hereto in accordance with Section 7. For purposes of this
Agreement, a "Notice of Termination" shall mean a notice, which shall indicate
the specific provision in this Agreement, relied upon and, if applicable, shall
identify in reasonable detail the reason for termination of the Employee's
employment under the provision so indicated.

        (b)  Date of Termination. "Date of Termination" shall mean: (i) if the
Employee's employment is terminated by his or her death, the date of his or her
death, or (ii) if the Employee's employment is terminated pursuant to any other
reason or Section of this Agreement, the date of termination shall be the date
that Notice of Termination is isssued.

        6.    Compensation Upon Termination.

        (a)  Termination Due to Death or Disability. If Employee's employment is
terminated under Section 4(a), except as provided in Section 6(d) below, the
Company shall have no further obligations to Employee under this Agreement.

--------------------------------------------------------------------------------

        (b)  Termination by Company without Cause or by Employee for Good
Reason. Upon termination of Employee's employment after a Change in Control and
during the term of this Agreement by the Company without Cause or by Employee
for Good Reason hereunder:2

2 As provided in Section 2, this section 6(b) shall also apply in the event
Employee is terminated prior to a Change of Control at the request of a third
party who has taken substantial steps reasonably calculated to effect a Change
in Control.

        (i)    Salary. The Company shall pay to the Employee a continuing
severance payment, commencing immediately upon the Date of Termination, equal to
the Employee's normal bi-weekly pay in effect immediately prior to the Change in
Control and paid in that manner for a period of twelve (12) months.

        (ii)  Incentive Bonus. If Employee is entitled to an incentive bonus for
the fiscal year in which Employee's employment with the Company is terminated,
the Company may, as soon as the Company has determined the amount of the bonus,
pay to Employee the prorated portion of Employee's incentive bonus to which
Employee is entitled, prorated through the Date of Termination; provided,
however, that no such prorated incentive bonus shall be paid to Employee unless
the Board of Directors of the Company, in its sole and unfettered discretion,
agrees to pay such bonus.

        (iii)  Health Insurance Coverage. During a period of twelve (12) months
(the "Severance Period") the Company shall pay for Employee's group health
insurance benefits ("Welfare Benefits") substantially similar in all material
respects to those which the Employee is receiving immediately prior to the Date
of Termination (without giving effect to any adverse amendment to, or
elimination of, such benefits made after a Change in Control). Any eligible
dependent coverage Employee had as of the Date of Termination will continue for
such period on the same terms, to the extent permitted by the applicable
policies or contracts. If the terms of any benefit plan referred to in this
Section 6(b)(ii) do not permit continued participation by Employee or the
benefits are not substantially similar in all material respects the Company, if
possible, will arrange for other coverage at its expense providing substantially
similar benefits. The coverage provided for in this Section shall be applied
against and reduces the period for which COBRA benefits will be provided. If the
Employee receives Welfare Benefits from another source during the Severance
Period, then the Company's obligation to continue Welfare Benefits at the
Company's expense will cease. The Employee agrees to promptly report to the
Company if he receives any Welfare Benefits during the Severance Period.

        (iv)  Outplacement Assistance. Upon Employee's request, the Company will
provide outplacement services through a career services provider of the
Company's choice. The services will include the opportunity for the Employee's
selection of specific services appropriate for his/her employment search. The
total cost for these services will not exceed $5,500.00, and cannot be exchanged
or not used in order to receive cash value. The Employee must begin utilizing
these services within 30 days of the Date of Termination in order to be eligible
for this benefit.

        (c)  Termination by the Company for Cause or by Employee Other than for
Good Reason. If the Employee's employment shall be terminated after a Change in
Control and during the Agreement Period by the Company for Cause or by the
Employee other than for Good Reason, then, subject to Section 6(d) below, the
Company shall have no obligations to Employee under this Agreement.

        (d)  Additional Payments. Following any termination of the Employee's
employment following the Change in Control and during the term of this
Agreement, (i) the Company shall pay the Employee all unpaid amounts, if any, to
which the Employee is entitled as of the Date of Termination under any
compensation plan or program of the Company, if such payments or are due on or
before the Date of Termination, (ii) within ten (10) days of the Date of
Termination, the

--------------------------------------------------------------------------------




Company shall pay the Employee, or his legal representatives or estate, as
applicable, the Employee's full salary to the Employee through the Date of
Termination at the rate in effect at the time the Notice of Termination is
given, together with all compensation and benefits normally payable to the
Employee at Termination under the ordinary terms of the Company's compensation
and benefit plans, programs or arrangements and (iii) the Company shall pay to
the Employee the Employee's legally required post-termination compensation and
benefits as such payments become due (such post-termination compensation and
benefits shall be determined under, and paid in accordance with, the Company's
retirement savings, insurance and other compensation and benefit plans, programs
and arrangements).

        7.    Miscellaneous.

        (a)  Notices. All notices, consents and other communications required or
authorized to be given by either party to the other under this Agreement shall
be in writing and shall be deemed to have been given or submitted (i) upon
actual receipt if delivered in person or by facsimile transmission with
confirmation of transmission, (ii) upon the earlier of actual receipt or the
expiration of two (2) business days after sending by express courier (such as
U.P.S. or Federal Express), and (iii) upon the earlier of actual receipt or the
expiration of seven (7) business days after mailing if sent by registered or
certified mail, postage prepaid, to the parties at the following addresses:

To the Company:   Gardenburger, Inc.     1411 SW Morrison St., Suite 400    
Portland, OR 97205     Fax Number: 503-205-1576     Attn: Director, Human
Resources
To Employee:
 
Lorraine A. Crawford     At the last address and fax number     Shown on the
records of the Company

Employee shall be responsible for providing the Company with a current address.
Either party may change its address (and facsimile number) for purposes of
notices under this Agreement by providing notice to the other party in the
manner set forth above.

        (b)  Assignment. This Agreement shall inure to the benefit of and shall
be binding upon the parties hereto and their respective executors,
administrators, heirs, personal representatives and successors, but, except as
hereinafter provided, neither this Agreement nor any right hereunder may be
assigned or transferred by either party hereto, or by any beneficiary or any
other person, nor be subject to alienation, anticipation sale, pledge,
encumbrance, execution, levy or other legal process of any kind against
Employee, Employee's beneficiary or any other person. Notwithstanding the
foregoing, any person or business succeeding to all or substantially all of the
business of the Company by stock purchase, merger, consolidation, purchase of
assets or otherwise, shall be bound by and shall adopt and assume this
Agreement, and the Company shall obtain the express assumption of this Agreement
by such successor.

        (c)  No Obligation to Fund. The agreement of the Company (or its
successor) to make payments to Employee hereunder shall represent the unsecured
obligation of the Company (and its successor), except to the extent (i) the
terms of any other agreement, plan or arrangement pertaining to the parties
provide for funding; or (ii) the Company (or its successor) in its sole
discretion elects in whole or in part to fund the Company's obligations under
this Agreement pursuant to a trust arrangement or otherwise.

        (d)  Governing Law. This Agreement shall be governed by and construed
and enforced in accordance with the laws of the State of Oregon, except to the
extent otherwise expressly provided in this Agreement.

--------------------------------------------------------------------------------




        (e)  Arbitration of Disputes; Expenses. All claims by Employee for
compensation and benefits under this Agreement shall be directed to and
determined by the Director, Human Resources, and shall be in writing. Any denial
by the Director, Human Resources, of a claim for benefits under this Agreement
shall be delivered to Employee in writing and shall set forth the specific
reasons for the denial and the specific provisions of this Agreement relied
upon. The Director, Human Resources, shall afford a reasonable opportunity to
Employee for a review of a decision denying a claim and shall further allow
Employee to appeal to the Chief Executive Officer a decision of the Director,
Human Resources, within sixty (60) days after notification by the Director,
Human Resources, that Employee's claim has been denied. Any further dispute or
controversy arising under or in connection with this agreement shall be settled
exclusively by arbitration in Portland, Oregon, in accordance with the
commercial arbitration rules of the American Arbitration Association then in
effect. The arbitration award shall be final and binding upon the parties and
judgment upon the award may be entered in any court having jurisdiction. In the
event either party incurs legal fees and other expenses with relation to an
action seeking to obtain or to enforce any rights or benefits provided by this
Agreement and is successful, in whole or in part, in obtaining or enforcing any
such rights or benefits through settlement, arbitration or otherwise, the
non-prevailing party shall promptly pay the prevailing party's reasonable legal
fees and expenses incurred in enforcing this Agreement and the fees of the
arbitrator(s). Except to the extent provided in the preceding sentence, each
party shall pay its own legal fees and other expenses associated with any
dispute, provided, however, that the fee for the arbitrator(s) shall be shared
equally.

        (f)    Consulting and Subsequent Employment. Nothing in this Agreement
shall preclude the Company or its successors from employing Employee in a
consulting or regular employment capacity following termination of employment
under the conditions of this Agreement.

        (g)  Amendment. This Agreement may only be amended by a written
instrument signed by the parties hereto, which makes specific reference to this
Agreement.

        (h)  Severability. If any provision of this Agreement shall be held
invalid or unenforceable by any court of competent jurisdiction, such holding
shall not invalidate or render unenforceable any other provisions hereof.

        (i)    Other Benefits. Except as set forth in Section 6(b), nothing in
this Agreement shall limit or replace the compensation or benefits payable to
Employee, or otherwise adversely affect Employee's rights, under any other
benefit plan, program or agreement to which Employee is a party.

        (j)    Entire Agreement. This document is the entire, final, and
complete agreement and understanding of the parties with respect to the topics
discussed herein and, if this Agreement directly conflicts with any other
written and oral agreements made or executed by and between the parties or their
representatives, this Agreement shall supersede all such agreements.

        8.    Release of Claims. As a precondition to receipt of the severance
and other benefits provided in Section 6(b) of this Agreement, Employee
acknowledges and understands that he or she must sign a Waiver and Release of
Claims Agreement. Such Agreement shall be substantially similar to the Agreement
attached as Exhibit A. Employee understands that he/she will not be entitled to
receive any payments until he/she executes and delivers the Waiver and Release
of Claims Agreement, and the revocation period set forth in the Waiver and
Release of Claims Agreement has run.

        9.    Non-Competition. Employee understands that a desire for an
amicable long-term relationship between Company and Employee, even after the
termination of Employee's employment, is an important aspect of the Company's
entering into this Agreement. Therefore, as a precondition of receipt of any
benefits under Section 6(b) of this Agreement, Employee agrees that within
fifteen (15) days after the termination of his/her employment with the Company,
he/she will execute the Non-Competition Agreement attached to this Agreement as
Attachment B. He/She acknowledges that both parties will enter into the
Non-Competition Agreement after his/her employment with the

--------------------------------------------------------------------------------


Company is concluded. Employee shall not be entitled to receive any benefits
under this Agreement until he/she has executed and returned such Non-Competition
Agreement to the Company without alteration.

        IN WITNESS WHEREOF, the Company has caused this Agreement to be executed
on its behalf by its duly authorized officers, and Employee has set his or her
hand, as of the date first written above.

LORRAINE A. CRAWFORD   GARDENBURGER, INC.
 
 
 
 
 
 
 

--------------------------------------------------------------------------------

  By:

--------------------------------------------------------------------------------


Date

--------------------------------------------------------------------------------


 
Title: President and CEO

Date: January 3, 2002


--------------------------------------------------------------------------------



QuickLinks


EXHIBIT 10.3



CHANGE IN CONTROL AGREEMENT
